                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

BETHANY LASPINA,                        :
on behalf of herself and others
similarly situated,                     :

     Plaintiffs,                        :
                                            CIVIL ACTION NO. 3:18-2018
           v.                           :
                                                  (JUDGE MANNION)
SEIU PENNSYLVANIA STATE                 :
COUNCIL, et al.,
                                        :

     Defendants                         :


                                  ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

     (1)   The motion to dismiss plaintiff’s SAC, (Doc. 66), of

           defendant Local 668, (Doc. 70), is GRANTED with respect

           to plaintiff’s federal claims against it, and plaintiff’s federal

           claims against this defendant are DISMISSED WITH

           PREJUDICE.

     (2)   The motion to dismiss plaintiff’s SAC, (Doc. 66), of

           defendant Scranton Public Library, (Doc. 88), is GRANTED

           with respect to plaintiff’s federal claims against it, and

           plaintiff’s federal claims against this defendant are

           DISMISSED WITH PREJUDICE.
          (3)          The court declines to exercise supplemental jurisdiction

                       over the plaintiff’s state laws claims against defendants

                       Local 668 and Scranton Public Library and, these claims

                       are DISMISSED WITHOUT PREJUDICE.

          (4)          The plaintiff’s SAC, (Doc. 66), against defendants Local

                       668 and Scranton Public Library is DISMISSED IN ITS

                       ENTIRETY and, these defendants are DISMISSED as

                       parties in this action.

          (5)          The claims against defendant Lackawanna County Library

                       System contained in the plaintiff’s SAC, (Doc. 66), are

                       DISMISSED        WITHOUT       PREJUDICE   pursuant    to

                       Fed.R.Civ.P. 41(a)(1)(A)(I).

          (6)          Since all of the defendants named in the plaintiff’s SAC,

                       (Doc. 66), have been DISMISSED, the clerk of court is

                       directed to CLOSE this case.



                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

DATE: September 30, 2019
18-2018-03-ORDER.wpd




                                                 2
